John and Louise Persavich v. Commissioner.Persavich v. CommissionerDocket No. 75877.United States Tax CourtT.C. Memo 1960-3; 1960 Tax Ct. Memo LEXIS 285; 19 T.C.M. (CCH) 4; T.C.M. (RIA) 60003; January 14, 1960*285  John Persavich and Louise Persavich, 865 Foster Court, N.E., Grand Rapids, Mich., pro se. Robert W. Siegel, Esq., for the respondent.  MULRONEY Memorandum Findings of Fact and Opinion MULRONEY, Judge: The respondent determined a deficiency in income tax of petitioners for 1954 in the amount of $280.48. Petitioners are husband and wife and they live in Grand Rapids, Michigan. Louise Persavich was employed as a waitress in the Schnitzelbank Restaurant in Grand Rapids, Michigan, during 1954. In the 1954 joint return she and her husband filed with the district director of internal revenue at Detroit, Michigan, income from tips in the sum of $75 was reported. Respondent determined petitioners received additional tip income in the year 1954 in the sum of $1,425.  Petitioners appeared pro se and Louise, sole witness on behalf of petitioners, testified she kept no records as to the amount of income she received. She said: "Sometimes we made maybe $2 a day, and there were days when we didn't make but a dollar or 35 cents a day." Beyond saying she was a new girl at the restaurant and thus given a poor station near the door, this is the extent of her testimony. Tips are*286  part of compensation for services, and, therefore, taxable income.    (June 30, 1959). Respondent's determination is presumptively correct and petitioners had the burden of proving it was not. Petitioners wholly failed in their burden of proof, and, therefore, respondent's determination is sustained. Decision will be entered for the respondent.